Section 2: EX-3.1 (PCBK AMENDED AND RESTATED BYLAWS FOR THE COMPANY) AMENDED AND RESTATED BYLAWS OF PACIFIC CONTINENTAL CORPORATION October 21, 2008 AMENDED AND RESTATED BYLAWS OF PACIFIC CONTINENTAL CORPORATION Table of Contents ARTICLE I. SHAREHOLDERS 18 SECTION 1.ANNUAL MEETINGS18 SECTION 2.ADJOURNED MEETINGS18 SECTION 3.SPECIAL MEETINGS 18 SECTION 4.PLACE OF MEETINGS 18 SECTION 5.NOTICE OF MEETINGS18 SECTION 6.QUORUM 18 SECTION 7.SHAREHOLDERS OF RECORD18 SECTION 8.VOTING OF SHARES19 SECTION 9.PROXIES19 SECTION 10.BUSINESS AT MEETING 19 SECTION 11.INSPECTORS20 ARTICLE II. DIRECTORS 20 SECTION 1.NUMBER20 SECTION 2.ORGANIZATION 20 SECTION 3.MEETINGS20 SECTION 4.SPECIAL MEETINGS 20 SECTION 5.PLACE OF MEETINGS20 SECTION 6.WAIVER OF NOTICE21 SECTION 7. QUORUM21 SECTION 7.ACTION WITHOUT A MEETING21 SECTION 8.QUORUM21 SECTION 9.DUTIES OF THE CHAIR OF THE BOARD OF DIRECTORS21 SECTION 10.DUTIES OF THE VICE CHAIR OF THE BOARD OF DIRECTORS21 SECTION 11.OTHER DUTIES OF DIRECTORS21 SECTION 12.RETIREMENT OF DIRECTORS21 SECTION 13.VACANCIES21 SECTION 14.COMMITTEES21 SECTION 15.COMPENSATION22 SECTION 16.ELECTION OF DIRECTORS22 ARTICLE III. OFFICERS 23 SECTION 1.DESIGNATION AND QUALIFICATION23 . SECTION 2.TERM23 SECTION 3.REMOVAL23 SECTION 2.TERM23 SECTION 3.REMOVAL23 SECTION 4.DUTIES OF THE CHIEF EXECUTIVE OFFICER23 SECTION 5.DUTIES OF THE PRESIDENT23 SECTION 6.DUTIES OF THE VICE PRESIDENT23 SECTION 7.DUTIES OF THE SECRETARY23 SECTION 8.DUTIES OF OTHER OFFICERS23 SECTION 9.OFFICIAL BONDS24 ARTICLE IV. CORPORATE SEAL24 SECTION 1.CORPORATE SEAL24 ARTICLE V. CERTIFICATES AND TRANSFER OF SHARES24 SECTION 1.CERTIFICATES FOR SHARES24 SECTION 2.STOCK TRANSFERS24 SECTION 3.LOST, STOLEN OR DESTROYED CERTIFICATES24 ARTICLE VI. AMENDMENTS24 SECTION 1.AMENDMENTS m21201-1086383.doc AMENDED AND RESTATED BYLAWS OF PACIFIC CONTINENTAL CORPORATION ARTICLE I.SHAREHOLDERS SECTION
